Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement is made and entered into this 30th day of October,
2006, by and between Gary Gregg (“Employee”) and 155 East Tropicana, LLC dba
Hooters Casino Hotel (“Company”).

WHEREAS, the Company has offered and the Employee has accepted a position of
employment as Chief Operating Officer;

NOW, THEREFORE, for good and valuable consideration and in consideration of the
mutual promises and mutual covenants contained herein, Company and Employee
agree as follows:

1.             EMPLOYMENT TERM.

This Agreement shall commence as of the 30th day of October, 2006, and continue
until the 29th day of October, 2009, unless terminated as hereinafter provided. 
The Company may renew this Agreement by providing Employee with its written
intention to do so within thirty (30) days prior to the expiration of the then
current term.

2.             DUTIES.

Employee will perform the duties of Chief Operating Officer in accordance with
the Company’s Operating Agreement and Joint Venture Agreement and will perform
such other duties and services as required by the Company’s Management Board
and/or Chief Executive Officer.  Employee shall report directly to the Company’s
Chief Executive Officer.

3.             OTHER SERVICES AND ACTIVITIES.

Employee will devote substantially all of his efforts to the Company’s
business.  During the term of this Agreement, Employee will not engage in any
other employment or business activity or hold any office or a position in other
companies or organizations that would limit the fulfillment of his duties as
Chief Operating Officer or that would pose a conflict of interest with the
Company’s business.  Employee will obtain express written consent of the
Company’s Chief Executive Officer before engaging in any such activity.

4.             COMPENSATION AND BENEFITS.

4.1           Base Salary

Employee will be paid an annual base salary of Two Hundred Fifty Thousand
Dollars and 00/100 Cents ($250,000.00), payable in biweekly installments of Nine
Thousand Six Hundred Fifteen Dollars and 39/100 Cents ($9,615.39) in accordance
with the Company’s regular payroll practices.  Any subsequent increases in base
salary shall be determined solely at the discretion of the Company’s Management
Board.

1


--------------------------------------------------------------------------------




4.2           Annual Performance Bonus

Employee will also be eligible to receive an Annual Performance Bonus (“APB”)
for the fiscal year beginning January 1, 2007 to December 31, 2007, and each
year the contract continues, based on the Company’s performance and EBITDA once
the following thresholds have been met:

EBIDTA

 

Bonus Amount

 

$15 million but less than $18 million

 

$

100,000.00

 

$18 million but less than $21 million

 

$

150,000.00

 

$21 million but less than $24 million

 

$

200,000.00

 

$24 million or higher

 

$

250,000.00

 

 

In order to earn the APB, Employee must be employed by the Company as of
December 31, 2007.  The APB, if earned, will be paid following the close of the
Company’s books each fiscal year.  The Company’s fiscal year end is December
31.  It is expected that the APB will be paid by February 28 of the year
following the close of the fiscal year.

4.3           Benefit Plans

Employee is eligible to enroll in and participate in the Company’s benefit plans
(i.e., group health insurance, 401(k), etc.) to the extent such benefits are
regularly offered to similarly situated executives of the Company.  Employee’s
participation in such benefit plans shall be governed by the applicable
guidelines or parameters set for each plan.  To the extent that the Company
alters, adds to or discontinues any of its benefit plans during the term of this
Agreement, such changes shall also be applicable to Employee.

5.             ILLNESS OR DISABILITY OF EMPLOYEE.

If Employee is unable to perform his duties for the Company for a period of more
than ninety (90) days, the Company may terminate this Agreement upon not less
than thirty (30) days written notice to the Employee.  In the event of such
termination, all of the Company’s obligations hereunder will terminate
immediately.

The Company agrees to make available to Employee a Disability Plan to provide
for partial salary continuation in the circumstance where Employee is unable to
perform services for the Company for a period in excess of ninety (90) days,
subject to the terms and conditions of the plan obtained.

6.             DEATH OF EMPLOYEE.

This Agreement shall terminate immediately upon the death of the Employee.  If
Employee dies during the term of this Agreement, the Company will pay to
Employee’s estate the compensation that would otherwise be payable to Employee
through the end of the month of Employee’s death.

2


--------------------------------------------------------------------------------




7.             TERMINATION FOR CAUSE.

The Company may terminate this Agreement and all of its obligations hereunder
upon occurrence of any of the following events:  (a) Employee’s material breach
of this Agreement; (b) Employee’s failure or inability to perform his duties
within the expectations of the Company; (c) Employee’s conviction of a felony or
any other crime involving moral turpitude or dishonesty which, in the good faith
opinion of the Company, would impair Employee’s ability to perform his duties or
the Company’s business reputation; (d) Employee’s failure or refusal to comply
with the Company’s policies, standards or regulations; (e) Employee’s
unauthorized disclosure of the Company’s trade secrets and/or other confidential
business information; (f) Employee’s breach of his duty of loyalty; (g)
Employee’s act of fraud, misrepresentation, theft or embezzlement or the
misappropriation of Company assets; or (h) Employee’s failure to secure and/or
maintain his required licenses by government agencies with jurisdiction over the
Company’s business.

8.             TERMINATION WITHOUT CAUSE.

Should the Company terminate Employee without cause during the term of this
Agreement, the total amount owing of compensation, benefits, and wages shall be
equal to six (6) months of base salary at the then current rate.

9.             TERMINATION BY EMPLOYEE.

Should Employee desire to terminate employment with the Company prior to the
expiration of the term of this Agreement, Employee shall give sixty (60) days
advance written notice to the Company.  In the event Employee terminates
employment before the expiration of the term of this Agreement and fails to give
the required amount of notice, Employee will forfeit his interest in the APB.

10.          CONFIDENTIAL INFORMATION.

Employee agrees that he will not use or disclose (directly or indirectly) any
Confidential Information and Trade Secrets of the Company whether in written,
verbal, or, model form, at any time or in any manner, except as required and
authorized by the Company in the course of Employee’s employment with the
Company.  The obligations of this Agreement are continuing and survive the
termination of Employee’s employment relationship with the Company.  Employee
acknowledges and agrees that such trade secrets and other confidential
information constitute the Company’s sole and exclusive property.  For purposes
of this Paragraph, the term “Confidential Information and Trade Secrets” refers
to any information that is not generally known to persons engaged in business
similar to that conducted or contemplated by the Company and includes, without
limitation:  know how, trade secrets, business plans, copyrights, inventions,
patents, intellectual property, data, process, process parameters, databases,
methods,

3


--------------------------------------------------------------------------------




practices, products, product design information, research and development data,
financial records, operational manuals, pricing, technical plans, computer
programs, customer information, customer lists, price lists, supplier lists,
marketing plans, financial information, and/or all other compilations of
information which relate to the business of the Company, and any other
proprietary material of the Company, which have not been released by the Company
to the general public.

Upon termination of his employment, Employee shall turn over to the Company the
originals, plus all copies, of any and all files, contact lists, phone books,
papers, notes, price lists, customer contracts, bids, customer lists, files,
notebooks, books, memoranda, drawings, or other documents made, compiled by or
delivered to him concerning any customer served by the Company or any product,
apparatus, or process manufactured, used, developed or investigated by the
Company or containing any Confidential Information or Trade Secrets or otherwise
relating to Employee’s performance of duties under this Agreement.  Employee
further acknowledges and agrees that all such documents are the Company’s sole
and exclusive property.

11.          INDEMNIFICATION.

Employee will keep, save, protect, defend, indemnify and hold the Company
harmless from and against any and all costs, claims, expenses, damages, or
deficiencies resulting from any misrepresentation, breach, default or
non-fulfillment of the terms of this Agreement either made or caused by
Employee.

12.          DISPUTE RESOLUTION.

Except for a claim by a party for injunctive relief, any dispute or difference
of opinion between the parties involving the meaning, interpretation, and
application of any provision of this Agreement, including any dispute which may
arise in the future, shall be adjusted exclusively through mediation followed by
binding arbitration in Las Vegas, Nevada.  The parties agree to first select a
neutral mediator to mediate their dispute, and further agree that if no
agreement can be reached, they shall request a panel of mediators from the
regional office of the American Arbitration Association with jurisdiction over
Las Vegas, Nevada.  Should mediation fail to resolve their dispute, the parties
shall attempt to mutually select an arbitrator, and further agree that if no
agreement can be reached, they shall request a panel of 15 arbitrators from the
Mountain States Employment Panel from the regional office of the American
Arbitration Association with jurisdiction over Las Vegas, Nevada.  The Mediator
or Arbitrator shall be selected by the mutual strike method; a coin toss will
determine the first strike.  The Commercial Arbitration Rules and Mediation
Procedures of the AAA will apply, except that no dispute will be submitted to
Expedited Arbitration or Large, Complex Case Arbitration without the consent of
both parties.  The award of the Arbitrator shall be final and binding on the
parties.  The Arbitrator shall have the authority to determine whether the
grievant has proven his or its case by a preponderance of the evidence, and the
Arbitrator shall have no authority, jurisdiction, or power to amend, modify,
nullify, or add to the provisions of this Agreement.  Arbitration costs and
attorney’s fees shall be borne by each respective party.  No request to mediate
or arbitrate will be entertained or processed unless it is received in writing
by the opposing party to this

4


--------------------------------------------------------------------------------




Agreement within ninety (90) calendar days from the time the aggrieved knew or
could have reasonably learned of the breach.  A failure to timely file a claim
will render such claim moot.

To the extent that the AAA Commercial Arbitration Rules conflict with this
Paragraph, this Paragraph shall govern.

13.          NOTICES.

Any notice required or desired to be given under this Agreement by either party
to the other shall be in writing and may be effective by personal delivery or by
registered or certified mail at the addresses listed below or at such other
addresses as either party may notify the other:

A.

 

If to the Company, to:

 

Mr. Neil Kiefer

 

 

 

 

Hooters Management Corporation

 

 

 

 

107 Hampton Road, 2nd Floor

 

 

 

 

Clearwater, Florida 33759

 

 

 

 

 

B.

 

If to the Employee, to:

 

Mr. Gary Gregg

 

 

 

 

5204 Jessica Joy St.

 

 

 

 

Las Vegas NV 89149

 

Notices personally delivered will be deemed effective upon receipt.  Notices
sent by registered or certified mail will be deemed effective three (3) days
after mailing.

14.          ENFORCEMENT.

This Agreement shall be construed in accordance with and governed for all
purposes by the laws of the State of Nevada.  In case any one or more provisions
contained in this Agreement shall, for any reason, be held to be invalid,
illegal, or unenforceable in any respect, such invalidity, illegality, or
unenforceability shall not affect any other provision of this Agreement, but
this Agreement shall be construed as if such invalid, illegal, or unenforceable
provision had never been contained herein.  If, moreover, any one or more of the
provisions contained in this Agreement shall for any reason be held to be
excessively broad as to time, duration, geographical scope, activity or subject,
it shall be construed, by limiting and reducing it, so as to be enforceable to
the maximum extent compatible with the applicable law as it shall then appear.

15.          AMENDMENTS.

This Agreement may be amended or modified only by a writing executed and agreed
upon by both parties.

5


--------------------------------------------------------------------------------




16.          WAIVER.

Waiver by either party of any term or condition of this Agreement or any breach
hereof will not operate or be construed as a waiver of any other term or
condition or subsequent breach.  No waiver shall be binding unless executed in
writing by the party making the waiver.

17.          ASSIGNMENT.

Employee acknowledges that his services are unique and personal and,
accordingly, Employee may not assign his rights or delegate his duties and
obligations under this Agreement.  The Company’s rights and obligations under
this Agreement will inure to the benefit of, and be binding upon, the Company’s
successors and assigns.

18.          MERGER.

This Agreement constitutes the entire agreement of the parties and supersedes
all prior agreements, arrangements and communications between the parties,
whether oral or written, express or implied.

19.          HEADINGS.

The headings of the Paragraphs of this Agreement are for convenience only and
shall not affect the construction or interpretation of any of its provisions.

20.          REVIEW/UNDERSTANDING OF AGREEMENT.

Each party to this Agreement has reviewed the Agreement with legal counsel of
their choice and has had the opportunity to modify or eliminate any ambiguous
provisions.  Therefore, it is agreed that each party hereto is considered a
drafter of this Agreement and that the contract interpretation rule which holds
ambiguities are to be interpreted against the original drafter of a document is
expressly waived by the parties.

21.          COUNTERPARTS.

This Agreement may be executed in any number of counterparts conformed by
facsimile signatures transmitted by telephone, each of which shall be deemed a
duplicate original.

155 EAST TROPICANA, LLC dba

HOOTERS CASINO HOTEL

 

GARY GREGG

 

 

 

 

 

BY

 

/s/ Neil G. Kiefer

 

BY:

/s/ Gary A. Gregg

ITS:

 

Chief Executive Officer

 

 

 

DATE:

 

October 23, 2006

 

DATE:

October 23, 2006

 

6


--------------------------------------------------------------------------------